DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
first securement portion sizing indicator 
second securement portion sizing indicator
second side panel sizing indicator
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the following limitations”
"the first securement portion sizing indicator" in lines 1-2
“the second securement portion sizing indicator” in lines 2-3
There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the following limitations”
"the first securement portion sizing indicator" in lines 1-2
“the second side panel sizing indicator” in lines 2-3
There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karami et al. (US 2002/0151858) in view of Himmelberger et al. (US 2016/0168433) and further in view of Mills (US 2007/0049896).
With reference to claim 1, Karami et al. (hereinafter “Karami”) discloses an absorbent article (10) comprising: 
a chassis comprising an outer layer, an absorbent layer, and an inner layer [0047], the chassis further comprising: 
a first chassis portion comprising an attachment portion (35), 
a second chassis portion comprising a first receiving portion (41), and a second receiving portion (43), and 
a crotch portion extending between the first and second chassis portions (see annotated figure 1 below); and 
a rear portion connected with chassis at the attachment portion (see annotated figure 1 below), the rear portion comprising a first side portion attached to a first side of the second chassis portion to form a first leg opening and a second side attached to a second side of the second chassis portion to form a second leg opening (figure 3A); 
wherein the first side portion is separable from the second chassis portion and is reconnectable with the second chassis portion by overlapping the first side portion with material of the first receiving portion; and wherein the second side portion is separable from the second chassis portion and is reconnectable with the second chassis portion by overlapping the second side portion with material of the second receiving portion as set forth in at least [0069]. 

[AltContent: textbox (     second side portion)][AltContent: textbox (    first side portion)][AltContent: arrow][AltContent: textbox (    rear portion)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (    crotch portion)][AltContent: arrow][AltContent: textbox (second chassis portion)][AltContent: ][AltContent: textbox (first chassis portion)][AltContent: arrow][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    599
    1110
    media_image1.png
    Greyscale



The difference between Karami and claim 1 is the provision that the first receiving portion and the second receiving portion comprise cohesive material and that the first and second receiving portion each comprise a sizing indicator. 
Himmelberger et al. (hereinafter “Himmelberger”) teaches the use of cohesive fasteners with absorbent articles as set forth in [0003-0005].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the fastener of Karami with cohesive material as taught by Himmelberger in order to prevent the fastening element from adhering to dissimilar materials [0167] thereby preventing undesirable contamination and reduced reliability as taught by Himmelberger in [0004].
With respect the inclusion of a sizing indicator, Mills teaches an analogous absorbent article what includes first and second receiving portions (30a,30b) with sizing indicators (34a,34b) as shown in figure 1a.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Karami modified with the sizing indicators as taught by Mills in order to provide an article with a better fit which is likely to reduce leakage as taught by Mills in [0006].
It is noted that Karami also seeks to provide absorbent articles with various torso sizes and the inclusion of a sizing indicator as taught by Mills would allow for a visual element to assist in locating/using the correct size for better fit.
With reference to claims 2-3, Karami discloses an absorbent article wherein the first side portion is separable from the second chassis portion by tearing the material of the first side portion and/or severing a bond (cl. 3) between the materials as set forth in [0069] where Karami discusses that in order to readjust the diaper, the layer 219C may be peeled off. 
Regarding claims 4-5, Karami discloses an absorbent article wherein the rear portion and/or first and second side portions are extensible (21) as set forth in [0045]. 
With respect to claim 6, Karami discloses an absorbent article wherein the chassis has a substantially rectangular outer perimeter as shown in figure 3. 
With reference to claim 7, Karami discloses an absorbent article wherein the chassis is an hourglass shape as shown in figure 1A. 
With reference to claim 10, Karami modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Mills teaches sizing indicators which include visual indicia as set forth in [0027] and in [0029].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Karami modified with the sizing indicators as taught by Mills in order to provide an article with a better fit which is likely to reduce leakage as taught by Mills in [0006].
With reference to claim 11, Karami modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Mills teaches complementary sizing indicators as shown as at least figure 1a.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Karami modified with the sizing indicators as taught by Mills in order to provide an article with a better fit which is likely to reduce leakage as taught by Mills in [0006].
Regarding claim 12, Karami modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Mills teaches a first securement sizing indicator (34a) which is substantially symmetrical to a second side panel sizing indicator (34b,35b) as shown as at least figure 1a.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Karami modified with the sizing indicators as taught by Mills in order to provide an article with a better fit which is likely to reduce leakage as taught by Mills in [0006].



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karami et al. (US 2002/0151858) in view of Himmelberger et al. (US 2016/0168433) and further in view of Mills (US 2007/0049896) as evidenced by Tedford (US 4,122,552).
With reference to claim 9, Karami modified teaches the invention substantially as claimed as set forth in the rejection of claim 1.
Additionally, Mills teaches that the sizing indicators may include any type of indicia suitable for indicating that an ill-fit has been achieved [0029}.
As such, the substitution of other indicia for indicating fit, such as perforations, is considered to be within the scope of the disclosure since perforations are known in the art to be useful in absorbent articles for providing garments with the desired sizing as evidenced by Tedford in the abstract.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Karami et al. (US 2002/0151858) in view of Mills (US 2007/0049896).
With reference to claim 13, Karami et al. (hereinafter “Karami”) discloses an absorbent article (10) comprising: 
a chassis comprising an outer layer, an absorbent layer, and an inner layer [0047], the chassis further comprising: 
a rear portion having a first side longitudinal edge and a second side longitudinal edge, 
a front portion having a first side longitudinal edge and a second side longitudinal edge, wherein the front portion comprises a first front receiving portion (217)  and a second front receiving portion (215) as shown in annotated figure 6 below;
a crotch portion extending between the first and second chassis portions (see annotated figure 6 below), wherein the crotch portion comprises a portion of the absorbent layer [0047]; and 
a first rear securement portion (229) extending transverse to the first longitudinal edge of the rear portion (figure 6);
a second rear securement portion (227) extending transverse to the second side longitudinal edge of the rear portion (figure 6);
wherein the first rear securement portion couples to the first front securement portion (figure 11); and 
wherein the second rear securement portion couples to the second front securement portion as shown in figure 11.




[AltContent: textbox (rear portion)][AltContent: arrow]
[AltContent: textbox (front portion)][AltContent: arrow][AltContent: textbox (     second side longitudinal edge)][AltContent: arrow][AltContent: textbox (    first side longitudinal edge[img-media_image2.png])][AltContent: arrow][AltContent: arrow][AltContent: textbox (crotch portion)][AltContent: textbox (     second side longitudinal edge)][AltContent: arrow][AltContent: textbox (    first side longitudinal edge)][AltContent: arrow]
    PNG
    media_image3.png
    654
    1303
    media_image3.png
    Greyscale



The difference between Karami and claim 13 is the explicit recitation that the first and second rear securement portions comprise a mechanical fastener and that the first and second receiving portion include sizing indicators.
In the embodiment of Figure 6, Karami refers to the securement portions in the form of adhesive.
Mills teaches an analogous absorbent article that includes hook and loop fastening means as set forth in [0023].
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the securement portions of Karami with mechanical fasteners as taught by Mills in order to ensure a tight fit about the wearer as taught by Mills in [0023].
It is also noted that Karami acknowledges that mechanical fasteners may be used within the scope of the invention as set forth in [0013].
With respect the inclusion of a sizing indicator, Mills teaches an analogous absorbent article what includes first and second receiving portions (30a,30b) with sizing indicators (34a,34b) as shown in figure 1a.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Karami modified with the sizing indicators as taught by Mills in order to provide an article with a better fit which is likely to reduce leakage as taught by Mills in [0006].
As to claim 14, Karami discloses an absorbent article wherein the mechanical fastener is hook and loop as set forth in [0013]. 


Regarding claim 15, see the rejection of claim 13 with respect to the inclusion of mechanical fasteners.
Karami discloses an absorbent article wherein the chassis and the rear portion are connected by engagement of the first and second front receiving portions with the fasteners of the first and second rear securement portions as shown in figure 11.
As to claim 16, Karami discloses an absorbent article wherein the connected first and the second rear securement portions and the first and the second front securement portions form a waist opening and a first and a second leg opening as shown in figure 11. 
With respect to claims 17 and 18, Karami discloses an absorbent article wherein the first and second rear securement portions are bonded to the front portion of the chassis (figure 11) via bonds formed from one or more bond type from the group comprising adhesive, welding, ultrasonic bonding and mechanical attachment as set forth in [0047]. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new rejection is prompted by the amendments made to the claims, particularly claims 9-12, which are now dependent upon amended claim 1 – a combination which had not been previously examined due to the rejection of 35 USC § 112.
The current amendments have also prompted new rejections under 35 USC § 112 and objections to the drawings.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/Primary Examiner, Art Unit 3781